Citation Nr: 0729988	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  05-16 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel



INTRODUCTION

The veteran had active duty service from October 1966 to 
September 1968.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2004, a 
statement of the case was issued in April 2005, and a 
substantive appeal was received in May 2005.  A personal RO 
hearing was held in December 2006.

The May 2003 rating decision also denied entitlement to 
service connection for hearing loss.  The May 2004 notice of 
disagreement also initiated an appeal from this 
determination.  However, an April 2005 rating decision 
granted service connection for hearing loss.  Thus, as this 
decision was a full grant of the benefit sought on appeal, 
this issue is no longer in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to service connection for 
an acquired psychiatric disability, including PTSD.  The 
veteran's service personnel records show that he was 
stationed aboard the USS Luzerne County from January 1967 to 
March 1968.  The veteran testified that the USS Luzerne 
County patrolled or delivered supplies up and down various 
rivers and deltas in Vietnam from approximately January 1967 
to November 1967.   This contention is supported by the 
veteran's personnel records, which showed that the ship was 
stationed in hostile waters in Vietnam from January to April 
1967 and June to September 1967

Based on review of the record, the Board finds that there are 
in-service stressor events that the RO should attempt to 
verify.  Initially, the Board notes that one of the veteran's 
alleged claimed stressors is that he was trapped in the ship 
anchor chain locker when the ship anchor was released.  In 
support of this contention, the veteran has submitted lay 
statements from fellow shipmates.  The lay statement dated 
April 2007 was from the other person who was trapped with the 
veteran in the chain locker, and a Muster Roll submitted by 
the veteran does show that this person was stationed on the 
USS Luzerne County in 1967.  Another statement dated December 
2006 was from a fellow shipmate who also remembered the 
incident.  Finally, a March 2007 lay statement from a former 
Navy commander stated that, although he could not verify the 
veteran's claim, the event should have been entered in the 
ship's log.  Nevertheless, neither the veteran nor these 
statements provide a specific time period for when this event 
allegedly occurred.  Thus, the RO should contact the veteran 
and request that he provide a specific time period for when 
this incident occurred.   Moreover, in his December 2006 
hearing testimony, the veteran indicated that he had a copy 
of the deck log for the whole year of 1967.  However, the 
claims file only includes the deck log for March 1967.  The 
RO should request that the veteran either provide a copy of 
the ship log for 1967 or a copy of any references made in the 
log to this incident.  Thereafter, the RO should take any 
further appropriate steps deemed necessary, including 
obtaining the 1967 ship logs not currently of record, to 
verify this stressor. 

Further, the veteran testified that the ship fired upon 
Vietnamese villages in March 1967, which is documented in the 
March 1967 deck log in the claims file.  However, there is no 
indication whether the ship was fired upon.  Nevertheless, 
the veteran further testified that the ship was surrounded by 
enemy fire frequently.  Thus, the Board finds that the RO 
should attempt to verify whether the USS Luzerne County was 
ever attacked or came under enemy fire while the veteran was 
stationed on it.  Specifically, the RO should attempt to 
obtain the ship history of the U.S.S. Luzerne County, while 
the veteran was stationed on it, and determine whether any 
combat-related incidents occurred.

Accordingly, the case is REMANDED for the following actions:

1. The RO should contact the veteran and 
request that he provide a specific time 
period for when the incident of being 
trapped in the ship anchor chain locker 
occurred. The RO should request that the 
veteran either provide a copy of the ship 
log for 1967 or a copy of any references 
made in the log with respect to this 
incident.  Thereafter, the RO should take 
any further appropriate steps deemed 
necessary, including obtaining the 1967 
ship logs not currently of record, to 
verify this stressor. 

2.  The RO should attempt to verify 
whether the USS Luzerne County was ever 
attacked or came under enemy fire, and 
whether the veteran was stationed on the 
ship at the time.  Specifically, the RO 
should attempt to obtain the ship history 
of the U.S.S. Luzerne County, while the 
veteran was stationed on it, and 
determine whether any combat-related 
incidents occurred.

3.  If, and only if, the RO determines 
that a claimed stressor has been 
verified, the veteran should be afforded 
a VA PTSD examination.  The claims file 
must be made available to the examiner 
for review and the examiner should be 
expressly informed of the particular 
stressor(s) that has been verified.  
After reviewing the claims file and 
examining the veteran, the examiner 
should then clearly indicate whether or 
not the veteran suffers from PTSD and, if 
so, whether it is related to any verified 
stressor.

4.  Thereafter, the issue on appeal 
should be
readjudicated.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



